Citation Nr: 0836480	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for 
service connection for diabetes mellitus, type II, and 
assigned a 20 percent evaluation, effective February 18, 
2005.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri, 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his service-connected diabetes 
mellitus, type II, warrants an initial evaluation of 40 
percent disabling.  As an initial matter, the Board notes 
that the veteran never received a VA examination for diabetes 
mellitus, as he was granted service connection associated 
with herbicide exposure on a presumptive basis.  The United 
States Court of Appeals for Veterans Claims has held that 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Because the Board may not rely on its own 
unsubstantiated medical conclusions, Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), it must rely on an informed 
medical opinion in order to adjudicate a claim.  Thus, the 
Board finds that a VA examination is necessary.

The Board further notes that the veteran has submitted a June 
2008 letter from a VA physician stating that he has diabetic 
mellitus, type II, requiring insulin; diabetic retinopathy 
and diabetic neuropathy; is on a restricted diet; and has 
spinal spondylosis.  The letter further states that the 
veteran's overall activity level is decreased because of his 
spinal arthritis, neuropathy, and restrictions imposed by his 
diabetes diet and therapy.  While this letter concludes that 
the veteran has had to reduce his overall activity, it is 
whether this regulation of activity is strictly due to his 
diabetes mellitus, type II, or has been caused in part by any 
of his other conditions, to include mild meralgia 
paraesthetica; lumbar spondylosis, including back pain; 
osteoarthritis involving the knee; and obesity.

Moreover, during the September 2008 Travel Board hearing, the 
veteran and his wife testified that he has been experiencing 
a substantial increase in hypoglycemic episodes.  As this has 
not been shown by the evidence of record, the Board finds, 
based on the veteran's testimony, that this strongly suggests 
a worsening of his condition.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination, including a 
complete physical examination with 
diagnostic tests, to determine the current 
severity of his diabetes mellitus, type 
II.  Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The examiner should also be 
sure to review the June 2008 letter from 
VA physician.  The examiner should 
specifically discuss whether the veteran's 
diabetes mellitus, type II, requires that 
his activities be regulated.  Finally, the 
examiner should specify whether the 
veteran has any complications resulting 
from the diabetes, including diabetic 
retinopathy and diabetic neuropathy, and 
state whether and to what extent they 
affect his activity level.  Any other 
complications relating to the veteran's 
diabetes mellitus, type II, should also be 
noted.  Any and all opinions must be 
accompanied by a complete rationale.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




